Citation Nr: 0947748	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-02 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran had active service from January 1972 to December 
1973.  He died on August [redacted], 2002, and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Muskogee, 
Oklahoma, VA Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board also notes that, in Hupp v. Nicholson, 
21 Vet. App. 342 (2007), the United States Court of Appeals 
for Veterans Claims (Court) held that in a claim for 
Disability and Indemnity Compensation (DIC) benefits, VA's 
notice requirements include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  There is no indication that the appellant 
was provided with notice consistent with this authority.  The 
Board notes that a November 1994 rating decision reflects 
that the Veteran had a service-connected right great toe 
fracture with traumatic arthritis and service-connected 
residuals of a laceration to the dorsum of the left thumb.  

In addition, in a January 2004 statement in support of the 
claim, the appellant asserted that the cause of the Veteran's 
death, malignant lymphoma, as shown on the death certificate, 
is a result of exposure to Agent Orange during service.  

The Board notes that the March 2005 rating decision reflects 
the AOJ's determination that the Veteran did not serve in 
Vietnam, based on the service records, and thus, is not 
presumed to have been exposed to herbicides.  The Board notes 
that copies of service personnel records, associated with the 
claims file in May 2004, note "OS Vietnam."  The Board 
finds that further development is necessary.  

In that regard, the Board notes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975."  Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a) (6) (iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes mellitus, Type II, and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 3.307(a) 
(6) (ii).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish to the 
appellant and her representative a VCAA-
complaint notice letter specifically in 
regard to the claim for service connection 
for the cause of the veteran's death that 
meets the notice requirements of Hupp.  

2.  The AOJ should verify through the 
appropriate channels whether the Veteran 
had service in Vietnam.  The verification 
should be documented in the claims file.  

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued which addresses the notation of 
"Vietnam" contained in the service 
personnel records.  The appellant should 
be afforded a reasonable period of time in 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

